Exhibit 10.2

AMENDED AND RESTATED

LEASE

BETWEEN

TARRANT COUNTY COLLEGE DISTRICT,

AS LANDLORD,

AND

RADIOSHACK CORPORATION,

AS TENANT

DATED AS OF JUNE 25, 2008



--------------------------------------------------------------------------------

          Page

1.

   Demise of Premises.    2

2.

   Title and Condition.    2

3.

   Use of Premises.    3

4.

   Term.    3

5.

   Rent.    4

6.

   Non-Terminability.    4

7.

   Taxes and Assessments; Compliance with Law; Environmental Matters.    5

8.

   Indemnification.    7

9.

   Liens.    8

10.

   Maintenance and Repair.    8

11.

   Alterations.    9

12.

   Insurance.    10

13.

   Casualty    12

14.

   Condemnation.    13

15.

   Assignment and Subletting.    14

16.

   Permitted Contests.    14

17.

   Default Provisions.    15

18.

   Additional Rights of Landlord.    17

19.

   Notices, Demands and Other Instruments.    18

20.

   Transfer by Landlord.    19

21.

   Mortgaging by Landlord.    20

22.

   Estoppel Certificates.    20

23.

   No Merger.    21

24.

   Surrender.    21

25.

   Severability.    21

26.

   Savings Clause.    21

27.

   Binding Effect.    22

28.

   Memorandum of Lease.    22

29.

   Table of Contents; Headings.    22

30.

   Governing Law.    22

31.

   Certain Definitions.    22



--------------------------------------------------------------------------------

32.

   Tenant’s Use of Campus Amenities    23

33.

   Exhibits.    24

34.

   Signage Rights    24

35.

   Brokers    25

36.

   Force Majeure    25

37.

   Exculpatory Clause    25

38.

   Waiver of Landlord Liens    25

39.

   Transition Period    25

40.

   Landlord’s Access to Loading Docks    27

41.

   Parking    27

42.

   Security    27

43.

   Partial Consideration    27

EXHIBITS

 

Exhibit 1.3

   Control Center

Exhibit 1.4

   Data Center

Exhibit 5

   Basic Rent

Exhibit 9

   Permitted Exceptions

Exhibit 21

   Subordination, Non-Disturbance and Attornment Agreement



--------------------------------------------------------------------------------

AMENDED AND RESTATED LEASE

This AMENDED AND RESTATED LEASE, dated as of June 25, 2008 (“Amendment Date”),
between Tarrant County College District, a political subdivision of the State of
Texas (herein, as further defined in Subparagraph 31(d), called “Landlord”), and
RadioShack Corporation, a Delaware corporation (herein called “Tenant”).

RECITALS

A. Concurrently herewith, Landlord has purchased from KAN AM GRUND
KAPITALANLAGEGESELLSCHAFT MBH, a German limited liability company, for the
benefit of the Kan Am-grundinvest Fonds, a German open-end real estate fund
sponsored by Kan Am Grund Kapitalanlagegesellschaft mbH (“Kan Am”) that certain
tract of real property described as Lot 1, Block 1, RadioShack Addition, an
Addition to the City of Fort Worth, Texas, according to the replat thereof
recorded in Cabinet A, Slide 10730, Plat Records of Tarrant County, Texas, (“Lot
1 Land”) together with all improvements located on the Lot 1 Land including a
five building office campus containing approximately 875,694 square feet of
floor area (the “Buildings”) and a 2,362 space structured garage (“Parking
Garage”) and all other parking areas on the Lot 1 Land (collectively, the “Lot 1
Improvements”; the Lot 1 Land and the Lot 1 Improvements may be referred to
collectively herein as the “Lot 1 Property”).

B. Tenant leases the Lot 1 Property pursuant to that certain Lease dated
December 20, 2005 between Landlord’s predecessor in interest, Kan Am Riverfront
Campus, LP (“Riverfront”), as landlord, and Tenant, as tenant, which was
assigned to Landlord at the closing of the purchase and sale of the Lot 1
Property. Riverfront and Tenant executed a Memorandum of Lease with respect to
the Lease, dated December 20, 2005, and recorded as Instrument No. D205379265,
Real Property Records of Tarrant County, Texas (the “Memorandum”). Kan Am and
Tenant amended the Memorandum pursuant to that certain Amendment to Memorandum
of Lease dated June 15, 2007, recorded in Instrument No. D207219120, which
Amendment provided notice that Kan Am had accepted an assignment of all of
Riverfront’s right, title and interest as “Landlord” under the Lease.

C. Concurrently herewith, pursuant to that certain Purchase and Sale Agreement
by and between Tenant as seller, and Landlord as buyer, dated effective as of
June 25, 2008 (the “PSA”), Landlord has purchased from Tenant certain property
interests and rights, including (i) certain real property described as Lots 2
and 3, Block 1, RadioShack Addition, an Addition to the City of Fort Worth,
Texas, according to the replat thereof recorded in Cabinet A, Slide 10730, Plat
Records of Tarrant County, Texas together with all improvements located thereon
(collectively, the “Lots 2 and 3 Property”); the Lot 1 Property and Lots 2 and 3
Property may be collectively referred to herein as “Landlord’s Property”),
(ii) Tenant’s mineral rights in and under Landlord’s Property, (iii) certain
personal property heretofore used by Tenant in connection with its use and
occupancy of the Lot 1 Property, and (iv) certain parking easements, all as more
particularly described in the PSA.

D. Landlord desires to occupy and use Landlord’s Property as a campus for
Tarrant County College (the “Campus”) and Tenant desires to accommodate
Landlord’s planned use of Landlord’s Property by consolidating Tenant’s offices
and associated business operations into a portion of the Lot 1 Property.

 

Page 1



--------------------------------------------------------------------------------

E. The parties desire to amend and restate the Lease in certain respects as
herein provided.

NOW THEREFORE, in consideration of the mutual covenants and promises hereinafter
set forth, and intending to be legally bound, the parties agree as follows:

1. Demise of Premises.

In consideration of the rents and covenants herein stipulated to be paid and
performed, Landlord hereby demises and lets to Tenant, and Tenant hereby lets
from Landlord, for the Term herein described, the premises (herein collectively
called the “Premises”) consisting of the following Lot 1 Improvements:

1.1 The building known as the “West Fork Building” (herein so called.

1.2 The building known as the “Clear Fork Building” (herein so called),
excluding the Control Center and the Data Center.

1.3 The “Control Center” (herein so called), which is located in the Clear Fork
Building, as depicted on Exhibit 1.3 attached hereto.

1.4 The “Data Center” (herein so called), which is located in the Clear Fork
Building, as depicted on Exhibit 1.4 attached hereto, subject to the joint use
provisions in Subparagraph 39(d).

For purposes of this Lease, the Premises shall not include any mineral rights or
interest in, to or underlying the land on which the Premises are located.

2. Title and Condition.

(a) The Premises are demised and let subject to (i) the rights of any parties in
possession and the existing state of the title as of the commencement of the
Term of this Lease, (ii) any state of facts which an accurate survey or physical
inspection thereof might show, (iii) all zoning regulations, restrictions, rules
and ordinances, building restrictions and other laws and regulations now in
effect or hereafter adopted by any Governmental Authority (as defined in
Subparagraph 31(b)) having jurisdiction, and (iv) the condition of the Premises,
as of the commencement of the Term of this Lease, without representation or
warranty by Landlord. Tenant represents that it is in possession of the Premises
and is fully familiar with the Premises in all respects, having been in
possession of the Premises immediately prior to the commencement of the Term of
this Lease, having owned the Premises prior to the commencement of the Term of
this Lease and having caused the construction of the Lot 1 Improvements thereon.
Tenant further represents that it has examined the title to, zoning of and other
restrictions applicable to, and the condition of, the Premises and has found the
same to be satisfactory to it. Tenant has unconditionally accepted the Premises
in all respects.

 

Page 2



--------------------------------------------------------------------------------

(b) During the Term, Tenant shall retain all economic development incentives
including, but not limited to, economic development grants and property tax
abatements and reimbursements previously or at any time granted to Tenant by the
City of Fort Worth, the Tax Increment Reinvestment Zone Number Six, City of Fort
Worth, Texas, or any other Governmental Authority (collectively, “Incentives”);
provided, however, that if during any portion of the Interim Term or the Primary
Term any Taxes are assessed on all or any portion of the Premises, all such
Incentives that provide any property tax abatements (‘Tax Abatements”) shall be
assigned by Tenant to Landlord (if assignment is permitted by the terms
thereof), without further consideration, so that Landlord will have the full
benefit of the Tax Abatements for the period covered by the Interim Term and the
Primary Term; provided, further, Landlord will reassign the Tax Abatements to
Tenant during any Extended Term upon Tenant’s request.

3. Use of Premises.

Subject to applicable Legal Requirements (as defined in Subparagraph 31(f)),
Tenant may use the Premises for general office use, including executive,
managerial, administrative and sales offices, media and broadcast production,
training and testing facilities, employee related services, parking, and uses
ancillary thereto, and otherwise in conformity with this Lease, but for no other
purposes.

4. Term.

Subject to the terms and conditions hereof, Tenant shall have and hold the
Premises for an interim term (herein called the “Interim Term”) commencing on
the date hereof and continuing until the last day of the calendar month in which
the date hereof occurs (provided that if the Lease commences on the first day of
a calendar month there shall be no Interim Term) and a primary term (herein
called the “Primary Term”) commencing on the first day of the first calendar
month following the date hereof (except if this Lease commences on the first day
of a calendar month, the Primary Term shall commence on said first day) and
continuing for three (3) years for all of the Premises. Tenant shall have the
option to extend this Lease for one term of two (2) years for each of the West
Fork Building, the Control Center and the Data Center, unless this Lease shall
expire or be sooner terminated pursuant to the terms hereof. Tenant may exercise
this two (2) year option as to one or more of the West Fork Building, the
Control Center and the Data Center. If Tenant exercises the two (2) year option
as to the Control Center and the Data Center, Tenant thereafter shall have the
option to extend this Lease for up to three (3) consecutive terms of five
(5) years each for the Control Center and the Data Center, unless this Lease
shall expire or be sooner terminated pursuant to the terms hereof. Each such
extension is herein individually called an “Extended Term” and, together with
the Interim Term, if any, and the Primary Term, called the “Term.” In the event
Tenant elects to extend the Term for an Extended Term, Tenant shall give a
written notice to Landlord (an “Extension Notice”) no later than six (6) months
prior to the then-scheduled expiration of the Term, which notice shall designate
those portions of the Premises (as described in Paragraph 1) as to which the
Extended Term will cover. Upon the giving of an Extension Notice, the Term shall
be automatically extended for such Extended Term as to the portion of the
Premises designated in the Extension

 

Page 3



--------------------------------------------------------------------------------

Notice on the terms and conditions provided in this Lease, except that Tenant
shall have no further option to extend the Term beyond said (i) one (1) term of
two (2) years for the West Fork Building and (ii) three (3) consecutive terms of
five (5) years each for the Control Center and the Data Center (assuming Tenant
exercises its initial option to extend for two (2) years with respect to the
Control Center and the Data Center). Upon the request of Landlord or Tenant, the
parties hereto will execute and exchange an instrument in recordable form
setting forth any extension of the Term in accordance with this Paragraph 4. If
(i) an Event of Default shall exist as of the giving of the Extension Notice and
such Event of Default remains uncured thirty (30) days after the giving of the
Extension Notice or (ii) Tenant does not timely give an Extension Notice in
accordance with the provisions of this Paragraph 4, then, unless Landlord and
Tenant otherwise agree in writing, Tenant shall thereafter have no right to
extend the Term for the subject or any succeeding Extended Term.

5. Rent.

(a) If Tenant extends the Term in accordance with Paragraph 4, beginning on the
Rent Commencement Date (as defined in Paragraph 5(c) below), Tenant covenants to
pay to Landlord, as rent for the Premises during each Extended Term of this
Lease, the amounts set forth on Exhibit 5 attached hereto (herein called the
“Basic Rent”) in monthly installments, in advance, on the first business day of
each calendar month (herein called the “Basic Rent Payment Dates”) by wire or
other electronic transfer of immediately available funds to the Landlord at the
address set forth above or to such other person or such other place or account
as Landlord from time to time may designate to Tenant in writing.

(b) Tenant covenants that all other amounts, liabilities and obligations which
Tenant assumes or agrees to pay or discharge pursuant to this Lease together
with every fine, penalty, interest and cost which may be added for nonpayment or
late payment thereof, shall constitute additional rent hereunder (herein called
“Additional Rent”). In the event of any failure by Tenant to pay or discharge
any Additional Rent, Landlord shall have all rights, powers and remedies
provided herein or by law in the case of nonpayment of Basic Rent. Tenant
further covenants to pay to Landlord on demand interest on all Basic Rent and
Additional Rent due to Landlord beginning five (5) days after the date due until
such amount is paid in full at the per annum rate of interest (the “Default
Rate”) equal to the annual “prime rate” identified in the “Money Rates” column
in the Wall Street Journal (the “Prime Rate”) plus four percent (4%), but in no
event shall the Default Rate exceed the maximum rate permitted by law. If the
Wall Street Journal is no longer published or the Wall Street Journal
discontinues publication of the “prime rate,” then Landlord shall designate a
reasonably comparable source to identify the Prime Rate.

(c) The first (1st) monthly installment of Basic Rent shall be due and payable
on or before the first business day of the thirty-seventy (37th) calendar month
following the commencement of the Primary Term (“Rent Commencement Date”).

6. Non-Terminability. Except as otherwise provided herein, Basic Rent and
Additional Rent shall be paid by Tenant without notice or demand, setoff,
counterclaim, abatement, suspension, deduction or defense; provided, however,
that overpayments of Basic Rent or Additional Rent, as reasonably substantiated
in writing by Tenant, shall be subject to a right of offset against subsequent
payments of Basic Rent or Additional Rent.

 

Page 4



--------------------------------------------------------------------------------

7. Taxes; Compliance with Law; Environmental Matters.

(a) If Tenant exercises any extension option under Paragraph 4 and subject to
Paragraphs 16 and 43 below, Tenant shall reimburse Landlord for all Taxes (as
defined in Subparagraph 31(c)), if any, assessed against the portion of the
Premises leased by Tenant during any Extended Term, but only to the extent such
Taxes are proportionately allocated to that portion of the Extended Term
included within the tax year for which such Taxes are assessed. Notwithstanding
the foregoing provisions of this Subparagraph 7(a), Tenant shall not be required
to pay any franchise, business margin, severance, corporate, estate,
inheritance, succession, net income or excess profits taxes of Landlord
hereunder. Taxes shall be prorated from the Rent Commencement Date through the
end of the Term.

(b) Landlord will bill Tenant when the Taxes become payable and Tenant shall pay
the same no later than twenty (20) Business Days (as defined in Subparagraph
31(a) below) following Tenant’s receipt of Landlord’s bill therefor (along with
any supporting documentation reasonably requested by Tenant).

(c) Landlord agrees, to the extent reasonably necessary for Tenant to continue
to prosecute any tax abatement proceedings or to obtain any economic development
grants and/or tax incentives granted to Tenant by any Governmental Authority, to
reasonably cooperate with Tenant, at no cost to Landlord, and also agrees to
promptly endorse or pay over to Tenant any such abatement amounts, grants and/or
incentives received by Landlord for any years prior to the Amendment Date or
falling within the Term; provided, however, Landlord shall have the full and
exclusive benefit of all Tax Abatements attributable to the Interim Term and/or
the Primary Term or any part thereof.

(d) Tenant shall conduct its operations in and on the Premises in accordance
with all Legal Requirements applicable to the Premises. Each party shall provide
the other party(ies) with notice as soon as reasonably possible of any written
complaints from any Governmental Authority pertaining to any alleged violation
of any Legal Requirements and/or the commencement of any proceedings or
investigation (of which the notifying party has knowledge) under any Legal
Requirements affecting or pertaining to the Premises.

(e) Tenant shall:

(i) Not cause or knowingly permit any Hazardous Material (as defined below) to
exist on or be discharged from or be released at the Premises in violation of
Environmental Laws (as defined below) and to the extent caused or permitted by
Tenant, Tenant shall promptly: (A) remove, remediate and dispose of any such
Hazardous Material in compliance with all Environmental Laws, (B) pay any claim
against Tenant, Landlord, any Indemnified Party (as defined below) or the
Premises arising therefrom, (C) remove any charge or lien upon any of the
Premises relating thereto, and (D) without limitation of the foregoing comply,
at its sole cost and expense, during the Term in all respects with all
Environmental Laws applicable to the Premises in regard to all Hazardous
Materials.

 

Page 5



--------------------------------------------------------------------------------

(ii) Notify Landlord in writing of any Hazardous Material (other than Hazardous
Material stored or transported to or from the Premises in the ordinary course of
Tenant’s or Tenant’s sublessee’s business and in compliance with all
Environmental Laws) that exists on or is discharged from or onto or released at
the Premises within twenty (20) days after Tenant first has actual knowledge of
such existence or discharge.

(iii) Defend (with counsel selected by Tenant and reasonably acceptable to
Landlord), indemnify and hold harmless Landlord and its officers, directors,
trustees, members, partners, shareholders, beneficiaries, employees and agents
(herein collectively called “Indemnified Parties” and individually an
“Indemnified Party”) from and against any and all claims, expenses, liability,
loss or damage (including all reasonable attorneys’ fees and expenses) resulting
from the failure of Tenant to comply during the Term with Environmental Laws.
Tenant shall give Landlord notice as soon as reasonably possible of (A) any
proceeding or inquiry of which Tenant becomes aware during the Term by any
Governmental Authority with respect to the presence of any Hazardous Material
on, under, from or about the Premises, (B) all claims made by any third party
against Tenant or the Premises relating to any loss or injury resulting from any
Hazardous Material of which Tenant becomes aware, and (C) Tenant’s discovery of
any occurrence or condition on any real property adjoining or in the vicinity of
the Premises that Tenant reasonably determines is likely to cause the Premises
to be subject to any investigation or cleanup pursuant to any Environmental Law.
Tenant shall permit Landlord to join and participate in, as a party if it so
elects, any legal proceedings or action initiated with respect to the Premises
in connection with any Environmental Law or Hazardous Material, and Tenant shall
pay all reasonable attorneys’ fees and disbursements incurred by Landlord in
connection therewith to the extent such proceedings or action relate to the
breach by Tenant of its obligations under this Lease.

(iv) Not change the use of the Premises or permit the use of the Premises to be
changed to any purpose other than the use on the date hereof, or change Tenant’s
business operations conducted at the Premises from that conducted on the date
hereof, if any such change of use or operations would (A) increase the risk of
any Hazardous Material being released or discharged at or from the Premises in
violation of any Environmental Laws, (B) result in Tenant or Landlord being
obligated to perform any remediation of any Hazardous Material, or (C) result in
the rescinding or adverse modification of any waiver or stand-still agreement as
to environmental compliance matters granted by any Governmental Authority.

For purposes of this Lease, the following terms shall have the following
meanings: (1) “Hazardous Material” means any hazardous or toxic material,
substance or waste which is defined by those or similar terms and is regulated
as such under any Environmental Laws, except for cleaning solvents, paints,
construction materials, fuel supplies, and similar materials used in the
ordinary course of business and in compliance with all applicable laws
(including Environmental Laws) with respect thereto; and (2) “Environmental
Laws” means any statute, law, ordinance, rule or regulation of any local,
county, state or federal authority having

 

Page 6



--------------------------------------------------------------------------------

jurisdiction over the Premises or any portion thereof or its use, which pertains
to environmental, health or safety matters and/or the regulation of any
Hazardous Materials, including but not limited to: (a) the Federal Water
Pollution Control Act (33 U.S.C. §1317 et seq.) as amended; (b) the Resource
Conservation and Recovery Act (42 U.S.C. §6901 et seq.) as amended; (c) the
Comprehensive Environmental Response, Compensation and Liability Act (42 U.S.C.
§9601 et seq.) as amended; (d) the Toxic Substances Control Act (15 U.S.C. §2601
et seq.), as amended; and (e) the Clean Air Act (42 U.S.C. §7401 et seq.), as
amended. Tenant’s obligations and liabilities under this Subparagraph 7(e) shall
survive the expiration or earlier termination of this Lease with respect to any
obligation accruing prior to the end of the Term and any Hazardous Material
which exists or is discharged from or onto or released at the Premises (to the
extent caused or permitted by Tenant) prior to the end of the Term in violation
of any Environmental Law.

8. Indemnification.

(a) Tenant agrees to pay, and to protect, defend (with counsel reasonably
acceptable to Landlord), indemnify and hold harmless Landlord and its
Indemnified Parties from and against any and all liabilities, losses, damages,
costs, expenses (including all reasonable attorneys’ fees and expenses), causes
of action, suits, claims, demands or judgments of any nature (herein
collectively called “Damages”) whatsoever arising from (i) any injury to, or the
death of, any person or damage to property on Landlord’s Property prior to or
during the Term arising from the negligent acts or willful misconduct of Tenant,
(ii) any violation by Tenant of any agreement or condition of this Lease, and
(iii) any violation by Tenant of any Legal Requirement; provided, however, the
foregoing indemnity shall not apply with respect to claims arising from the
negligent acts or willful misconduct of Landlord or any Indemnified Party. If
Landlord or any Indemnified Party shall be made a party to any litigation
covered by Tenant’s indemnity, Tenant shall, at its option, either defend, at
Tenant’s sole cost and expense, such party with counsel selected by Tenant
reasonably acceptable to Landlord or pay all costs and reasonable attorneys’
fees and expenses incurred or paid by Landlord or such Indemnified Party in
connection with such litigation. In the event Tenant shall, pursuant to this
Paragraph 8, discharge any claim against Landlord or any Indemnified Party,
Tenant shall be subrogated to the rights of Landlord or such Indemnified Party
with respect thereto.

(b) Tenant shall indemnify Landlord with respect to any loss or damage suffered
by Landlord by reason of any material inaccuracy or misstatement in any
representation or warranty of Tenant set forth in this Lease.

(c) If and to the extent allowed by applicable law and without waiving any
immunities, Landlord agrees to pay, and to protect, defend (with counsel
reasonably acceptable to Tenant), indemnify and hold harmless Tenant and its
Indemnified Parties from and against any and all Damages whatsoever arising from
(i) any injury to, or the death of, any person or damage to property on
Landlord’s Property during the Term arising from the negligent acts or willful
misconduct of Landlord, (ii) any violation by Landlord of any agreement or
condition of this Lease, and (iii) any violation by Landlord of any Legal
Requirement; provided, however, the foregoing indemnity shall not apply with
respect to claims arising from the negligent acts or willful misconduct of
Tenant or

 

Page 7



--------------------------------------------------------------------------------

any Indemnified Party. If Tenant or any Indemnified Party shall be made a party
to any litigation covered by Landlord’s indemnity, Landlord shall, at its
option, either defend, at Landlord’s sole cost and expense, such party with
counsel selected by Landlord reasonably acceptable to Tenant or pay all costs
and reasonable attorneys’ fees and expenses incurred or paid by Tenant or such
Indemnified Party in connection with such litigation. In the event Landlord
shall, pursuant to this Paragraph 8, discharge any claim against Tenant or any
Indemnified Party, Landlord shall be subrogated to the rights of Tenant or such
Indemnified Party with respect thereto.

(d) Tenant’s and Landlord’s obligations and liabilities under this Paragraph 8
shall survive expiration or earlier termination of this Lease.

9. Liens.

Tenant will not, directly or indirectly, create or permit to be created and to
remain for more than thirty (30) days after the creation thereof, and will,
subject to Paragraph 16 below, promptly discharge, at Tenant’s expense, within
thirty (30) days after receipt of notice thereof, any mortgage, lien,
encumbrance or charge on, pledge of, or conditional sale or other title
retention agreement with respect to, the Premises or any part thereof, which was
created or permitted to be created by Tenant.

10. Maintenance and Repair; Landlord Services.

(a) Tenant acknowledges that Tenant has accepted the condition, state of repair
and appearance of the Premises as such exists on the Amendment Date.

(b) Except as otherwise provided herein and subject to Paragraphs 10(b), 12, 13
and 43, Landlord shall maintain, repair and replace, as Landlord deems
reasonably necessary, the Premises, the Buildings and all other improvements
located or installed in or on Landlord’s Property, including, without
limitation, the roof and structural members thereof (including gutters and
downspouts), the foundations, the interior and exterior walls of the Buildings,
windows, doors, door closure devices and other exterior openings; window and
door frames, molding locks and hardware; interior and exterior lighting; all
Building systems including, without limitation, heating, air conditioning,
underground and all above ground plumbing and plumbing fixtures, elevators,
escalators and other electrical, mechanical and electromotive installations,
equipment and fixtures; and the structural soundness of the Buildings. Landlord
shall maintain and repair the Premises and all common areas on Landlord’s
Property in the manner and to the extent reasonably deemed by Landlord to be
standard for buildings of similar class, size, age and location. Any roof cuts
made necessary because of Tenant’s use of the Premises or the installation of
any equipment required by Tenant and approved by Landlord, shall be performed by
Tenant at its sole cost and expense and under Landlord’s supervision. Landlord,
however, if required to make any repairs occasioned by the act or negligence of
Tenant, its agents, employees, subtenants, licensees and concessionaires shall
be reimbursed by Tenant for all uninsured damage within thirty (30) days after
receipt of a bill sent by Landlord. In the event that the Premises should become
in need of repairs required to be made by Landlord hereunder, Tenant shall give
prompt written notice thereof to Landlord; and Landlord shall not be responsible
for failure to make any such repairs until a reasonable time shall have elapsed
after receipt by Landlord of such written notice.

 

Page 8



--------------------------------------------------------------------------------

(c) Landlord agrees to furnish Tenant the following services: (i) hot and cold
water for use in the lavatories and break areas on the floor(s) on which the
Premises is located; (ii) central heat and air conditioning in season during
Tenant’s normal business hours, at such temperatures and in such amounts as are
standard for buildings of similar class, size, age and location, or as required
by Governmental Authority; (iii) janitorial and cleaning service in and about
the Premises on Business Days; (iv) electricity to the Premises for general
office use; (v) fluorescent and incandescent bulb and ballast replacement in the
Premises and common areas of the Buildings; and (vi) passenger and freight
elevator service and escalator service in common with Landlord and other
persons.

(d) Landlord and its agents and designees may, in the company of a
representative of Tenant if Tenant so requires, enter upon and inspect the
Premises at reasonable times and on reasonable prior notice and show the
Premises to prospective Mortgagees and/or purchasers. Tenant may designate an
employee to accompany Landlord, any Mortgagee and their respective agents and
designees on such examinations.

11. Alterations.

(a) Tenant may make or suffer to be made any non-structural alterations,
additions or improvements in, on or to the Premises or any part thereof
(“Alterations”), provided Tenant shall not make any Alterations which would
(i) cost more than $100,000 (as determined with respect to each Alterations
project), (ii) create a hazardous or illegal condition or violate any Legal
Requirements, (iii) change the intended use of the Premises from the use
permitted under Paragraph 3, or (iv) increase the risk of a violation of any
Environmental Law or otherwise increase any environmental risk to the Premises,
or (v) result in the modification of any mechanical system, without, in each
such case, submitting a written request for and obtaining the prior written
consent of Landlord, which consent may be withheld in Landlord reasonable
discretion (Alterations described in any one or more of the foregoing clauses
(i) – (v) being referred to as “Restricted Alterations.”) Redecoration of the
interior of the Premises, such as painting, wallpapering, replacement of light
fixtures or floor covering and installation or deinstallation of artworks shall
not constitute Alterations for purposes of this Lease. Moreover, Tenant shall
not be required to obtain the prior written consent of Landlord as to
non-structural alterations consisting solely of the reconfiguration of offices,
workstations, support spaces and common areas in the Premises which are not
Restricted Alterations.

(b) All Alterations shall be constructed in a good and workmanlike manner in
compliance with all Legal Requirements.

(c) Except as Landlord and Tenant otherwise agree in writing, all Alterations
other than Severable Additions (as defined below) shall at once become a part of
the realty and belong to Landlord. Severable Additions, moveable furniture,
furnishings, decorations, art work, trade fixtures and other personal property
of Tenant and its sublessees may be removed from the Premises upon or at any
time prior to the expiration or earlier termination of this Lease, provided

 

Page 9



--------------------------------------------------------------------------------

that Tenant shall repair any damage to the Premises resulting from such removal.
For purposes of this Lease, the term “Severable Additions” shall mean all
additions to the Premises prior to or during the Term which (i) are readily
removed without causing more than de minimus damage to the Premises, (ii) will
not materially reduce the value, useful life or utility of the Premises if
removed, and (iii) are not required for lawful occupancy of the Premises. The
obligations of Tenant under this Paragraph 11 shall survive expiration or
earlier termination of this Lease.

12. Insurance.

(a) Tenant shall maintain, or cause to be maintained, at its sole expense, the
following insurance on the Premises (herein called the “Tenant’s Required
Insurance”):

(i) Commercial general liability insurance naming Landlord and any Mortgagee as
additional insureds against any and all claims as are customarily covered under
a standard policy form routinely accepted, for bodily injury, death and property
damage occurring in or about the Premises. Such insurance shall have a combined
single limit of not less than $2,000,000 per occurrence with a minimum
$5,000,000 aggregate limit and excess umbrella liability insurance in the amount
of at least $10,000,000. If Tenant has other locations that it owns or leases,
the liability insurance provided by this clause (ii) policy may be a so-called
blanket policy. Such liability insurance shall be primary and not contributing
to any insurance available to Landlord, and Landlord’s insurance, if any, shall
be in excess thereto.

(ii) During any period of construction by Tenant on the Premises, builder’s risk
insurance insuring perils covered by the loss-special form (all risk, extended
coverage) shall be purchased for the value of the alteration and/or additions
made to the Premises when the work is not insured under the Tenant’s property
insurance policy. Each builder’s risk policy shall name Landlord and any first
Mortgagee as additional insureds and loss payees as their interests may appear.

(b) The policies required to be maintained by Tenant shall be with companies
having (i) an insurance company claims paying rating equal to or greater than A-
by Standard & Poor’s Corporation or A2 by Moody’s Investment Service, or (ii) a
general policy rating of A or better and a financial class of X or better by
A.M. Best Company, Inc. Insurers shall be licensed to do business in the State
of Texas and domiciled in the USA. Certificates of insurance as to liability
insurance, using Accord Form 25-S (or the equivalent thereof)), together with
reasonable evidence of payment of the premiums therefor, shall be delivered to
Landlord on or before the Amendment Date and thereafter at least ten (10) days
prior to the expiration date of each required policy. Tenant shall have the
right to provide insurance coverage which it is obligated to carry pursuant to
the terms hereof in a blanket policy, provided such blanket policy expressly
affords coverage to the Premises and to Landlord and any Mortgagee as required
by this Lease. Each policy of insurance shall provide notification to Landlord
and any first Mortgagee at least thirty (30) days prior to any non-renewal,
cancellation or modification to reduce the insurance coverage.

(c) In the event Tenant does not purchase the insurance required by this Lease
or keep the same in full force and effect, Landlord may, but shall not be
obligated to, purchase

 

Page 10



--------------------------------------------------------------------------------

the necessary insurance and pay the premium therefor. Tenant shall repay to
Landlord, as Additional Rent, the amount so paid promptly upon demand together
with interest at the Default Rate on such payment from the date expended until
the date reimbursed. In addition, Landlord may recover from Tenant and Tenant
agrees to pay, as Additional Rent, any and all expenses (including reasonable
attorneys’ fees) and damages which Landlord may sustain by reason of the failure
of Tenant to obtain and maintain such insurance.

(d) At Tenant’s option, Tenant may elect to increase the deductibles from the
current amounts thereof on all or any portion of Tenant’s Required Insurance so
long as Tenant provides information reasonably satisfactory to Landlord that
Tenant can adequately fund any increase in deductible amounts. Sums due from
Tenant in lieu of insurance proceeds because of Tenant’s deductibles shall be
treated as insurance proceeds for all purposes under this Lease.

(e) Landlord shall not be limited in the proof of any damages which Landlord may
claim against Tenant arising out of or by reason of Tenant’s failure to provide
and keep in force any of Tenant’s Required Insurance to the amount of the
insurance premium or premiums not paid or incurred by Tenant and which would
have been payable under such insurance; but Landlord shall also be entitled to
recover as damages for such breach, the uninsured amount of any loss to the
extent of any deficiency in Tenant’s Required Insurance, and damages, costs and
expenses of suit suffered or incurred by reason of or damage to, or destruction
of the Premises, occurring during any period when the Tenant may have failed or
neglected to obtain Tenant’s Required Insurance.

(f) Nothing in this Paragraph 12 shall prohibit Tenant from maintaining at its
expense insurance on or with respect to the Premises, naming Tenant as insured
and/or loss payee for any amount greater than the insurance required to be
maintained under this Paragraph 12, unless such insurance would conflict with or
otherwise limit the availability of or coverage afforded by insurance required
to be maintained under this Paragraph 12.

(g) Landlord shall, during the entire term hereof, carry an all-risk insurance
policy, including flood and earthquake, change in building code requirements,
demolition, increased costs of construction, a waiver of co-insurance with an
insurance policy licensed to do business in Texas and domiciled in USA and
subject to all other relevant requirements for an insurer set forth in Paragraph
12(b) above, on an occurrence basis, insuring the Lot 1 Improvements including
the Premises and all appurtenances thereto, without deduction or depreciation
(except Tenant’s merchandise, trade fixtures, furnishings, operating equipment
and personal property, such as signs, wall coverings, carpeting and drapes) for
an amount not less than one hundred percent (100%) of the actual replacement
costs exclusive of the cost of excavations, foundations and footings
(“Landlord’s Required Insurance”). Tenant shall not be liable to Landlord for
any loss or damage suffered by Landlord which is not covered by such insurance,
including, without limitation, the amount of any such deductibles. Landlord
shall provide Tenant with evidence of such insurance coverage on Tenant’s
request for the same. Landlord shall have the right to provide Landlord’s
Required Insurance in a blanket policy or master policy.

(h) Landlord and Tenant each hereby waives any and all rights of recovery

 

Page 11



--------------------------------------------------------------------------------

against the other, its officers, members, agents and employees, occurring on or
arising out of the use and occupation of the Premises or Landlord’s Property to
the extent such loss or damage is covered by proceeds received from insurance
required under this Lease to be carried by the other party. This waiver of
subrogation provision shall be limited to loss or damage to the property of
Landlord and Tenant. Landlord and Tenant shall each indemnify the other against
any loss or expense, including reasonable attorneys’ fees, resulting from the
failure to obtain such waiver. This mutual waiver shall be in addition to, and
not in limitation or derogation of, any other waiver or release contained in
this Lease with respect to any loss of, or damage to, property of the parties
hereto. Inasmuch as the above mutual waivers will preclude the assignment of any
aforesaid claim by way of subrogation to an insurance company, Landlord and
Tenant agree immediately to give to each insurance company providing a policy
described in Paragraph 12 of this Lease, written notice of the terms of said
mutual waivers, and to have said insurance policies properly endorsed, if
necessary, to prevent the invalidation of said insurance coverages by reason of
said waivers.

13. Casualty.

(a) If all or any part of the Premises are damaged by fire or other casualty
Tenant shall immediately notify Landlord in writing. Unless the Lease is
terminated as hereinafter provided, if the Premises shall be damaged or
destroyed in whole or in any part by fire, or other casualty, Landlord shall at
its own cost and expense promptly repair and restore the Premises, including any
leasehold additions or improvements (but excepting Tenant’s trade fixtures,
equipment or other personal property and any improvements made by Tenant
hereunder after the Amendment Date) to substantially the same condition as
existed immediately prior to such damage or destruction; provided, however that
Landlord shall only be required to reconstruct building standard leasehold
improvements existing in the Premises as of the date of damage, and Tenant shall
be required to pay the cost for restoring any other leasehold improvements. If
the insurance proceeds received by Landlord are insufficient to pay the full
cost of repair or restoration, Landlord shall pay the deficiency.

(b) If the damage or destruction shall occur (i) during the last year of the
Primary Term or at any time during any Extended Term, or (ii) at any time during
the Primary Term of this Lease and the cost of repairs or restoration shall
exceed twenty-five percent (25%) of the replacement value of the Premises in
their condition just prior to the occurrence of the damage or destruction,
Tenant may, no later than sixty (60) days following the damage, give Landlord
notice that it elects to terminate this Lease.

(c) In the event of a partial destruction of the Premises and Landlord shall
fail to restore and rebuild same completely within one hundred twenty (120) days
of the casualty, or in the event of a total destruction of the Premises and
Landlord shall fail to restore and rebuild same completely within one hundred
eighty (180) days thereafter, Tenant may give Landlord notice at any time after
the one hundred twenty (120) or one hundred eighty (180) day period, that it
elects to terminate this Lease.

(d) Landlord shall have the right to terminate this Lease if: (i) the Buildings
shall be damaged so that, in Landlord’s reasonable judgment, substantial
alteration or

 

Page 12



--------------------------------------------------------------------------------

reconstruction of the Buildings shall be required (whether or not the Premises
have been damaged); (ii) Landlord is not permitted by Governmental Requirements
to rebuild the Buildings in substantially the same form as existed before the
fire or casualty; (iii) the Premises have been materially damaged and there is
less than one (1) year of the Term remaining on the date of the casualty and
Tenant does not elect to extend the Term as provided in Paragraph 4 of this
Lease; (iv) in Landlord’s reasonable opinion, repairs necessary for Tenant’s
occupancy of the Premises cannot be completed within one year after the date of
the casualty; or (v) in Landlord’s reasonable opinion, the cost of the repairs
or restoration shall exceed fifty percent (50%) of the replacement value of the
Premises in their condition just prior to the occurrence of the damage or
destruction. Landlord may exercise its right to terminate this Lease by
notifying Tenant in writing within sixty (60) days after the date of the
casualty.

(e) If such notice shall be given pursuant to subparagraphs (b), (c) or
(d) above, (i) this Lease shall terminate on the date given in such notice with
the same effect as if it were the date herein specified for the expiration of
the Lease Term; (ii) Tenant shall surrender possession of the Premises within a
reasonable time thereafter; and (iii) any rent paid for any portion of the Lease
term beyond the date of damage or destruction shall be repaid to Tenant.

(f) The rent and all other charges shall equitably abate from the date of the
damage until the date on which the Landlord shall have repaired or restored the
Premises or the date on which Tenant reoccupies the Premises, whichever first
occurs. At Tenant’s option, the Primary Term on the West Fork Building, the
Control Center and the Data Center may be proportionately extended as to such
affected premises for the period of time such affected premises could not be
used by Tenant in the same manner as before such damage.

14. Condemnation.

(a) If the whole of the Premises shall be taken by eminent domain or sold under
threat of eminent domain, then this Lease shall terminate as of the date title
is taken or transferred.

(b) If ten percent (10%) or more of the Premises or ten percent (10%) of the
Buildings that compose the Campus shall be taken, then Tenant shall have the
right to terminate this Lease within ninety (90) days of the taking by giving
Landlord thirty (30) days written notice of such termination. Rent shall be
adjusted to the date of the termination. If this Lease is not terminated as
provided in this Paragraph 14, then subject to the provisions set forth herein,
Landlord shall promptly restore, at its sole cost and expense, the remaining
portion of the Premises and the remaining portion of the Campus to a condition
substantially equal to the condition prior to such taking to the extent
reasonably practicable. Tenant shall be responsible for the repair, restoration
and replacement of Tenant’s movable partitions, furniture, trade fixtures,
equipment and other personal property.

(c) If ten percent (10%) or more of the parking areas of the Campus (including
the Parking Garage) shall be taken, then Tenant shall have the right to
terminate this Lease within ninety (90) days of the taking by giving Landlord
thirty (30) days written notice. Rent shall be adjusted to the date of
termination.

 

Page 13



--------------------------------------------------------------------------------

(d) If less than ten percent (10%) of the Premises or the Campus, or less than
ten percent (10%) of the parking areas of the Campus (including the Parking
Garage), shall be taken, then Landlord, subject to the provisions set forth
herein, shall promptly and at its sole cost and expense, restore the remaining
Premises, the remaining Campus and/or the remaining parking areas to a condition
substantially equal to that existing immediately prior to the taking to the
extent reasonably practicable. Rent and all other changes shall be reapportioned
based on the remaining space as provided in Subparagraph 14(b).

(e) If fifty percent (50%) or more of the Premises shall be taken, or if fifty
percent (50%) of the Buildings that compose the Campus shall be taken, or if
fifty percent (50%) or more of the parking areas of the Campus (including the
Parking Garage) shall be taken, then Landlord shall have the right to terminate
this Lease within thirty (30) days of the taking by giving Tenant thirty
(30) days written notice. Rent shall be adjusted to the date of termination.

(f) The award for such taking (or the proceeds of sale in lieu thereof) of the
Premises shall belong to Landlord except that Tenant shall be entitled to claim
from the condemning authority all damages for loss of value to its leasehold
estate, its business, damage to or loss of its fixtures and equipment, furniture
and personal property, and the costs of removal, moving and reinstallation of
any of the same, Tenant’s relocation costs, as well as the value of any
leasehold improvements made by Tenant or Tenant’s alterations to the Premises
after the Amendment Date.

15. Assignment and Subletting.

(a) Except as permitted by Subparagraph 15(b) below, Tenant shall not assign,
transfer or encumber any interest in this Lease or sublease or allow any third
party to use any portion of the Premises without the prior written consent of
Landlord, which consent may be withheld in Landlord’s sole discretion.

(b) Notwithstanding anything to the contrary contained in this Lease, Tenant
shall have the right to assign and/or sublease, and Landlord’s consent shall not
be required to any such assignment and/or subletting, to any corporation or
other entity which succeeds to all or substantially all of the assets and
business of Tenant, whether by merger, consolidation, purchase of assets or
other similar corporate restructuring. In such event, the successor entity shall
automatically become the Tenant under this Lease and the prior Tenant hereunder
shall have no further obligations, duties or liabilities under this Lease.

16. Permitted Contests.

Tenant shall not be required to (i) pay any Imposition; (ii) comply with any
Legal Requirements; or (iii) discharge or remove any lien, encumbrance or charge
caused or permitted by Tenant, so long as Tenant shall contest, in good faith
and at its expense, the existence, the amount or the validity thereof, the
amount of the damages caused thereby, or the extent of its liability therefor,
by appropriate proceedings provided that (A) during the pendency of the contest
there is prevented (1) the collection of, or other realization upon, the tax,
assessment, levy, fee, rent or charge or lien, encumbrance or charge so
contested (or in the alternative, Tenant pays the full amount in dispute under
protest); (2) the sale, forfeiture or loss of the Premises, or any part

 

Page 14



--------------------------------------------------------------------------------

thereof, or the Basic Rent or any Additional Rent, or any portion thereof; and
(3) any interference with the payment of the Basic Rent or any Additional Rent,
or any portion thereof; and (B) such contest shall not subject Landlord to the
risk of any criminal liability. While any such proceedings are pending, so long
as all of the foregoing conditions continue to be met, Landlord shall not pay,
remove or cause to be discharged the tax, assessment, levy, fee, rent or charge
or lien, encumbrance or charge thereby being contested. Tenant further agrees
that each such contest shall be prosecuted to a final conclusion as soon as
reasonably possible. Tenant shall pay, indemnify, defend (with counsel selected
by Tenant and reasonably acceptable to Landlord) and hold harmless Landlord and
its Indemnified Parties against any and all losses, judgments, decrees and costs
(including all reasonable attorneys’ fees and expenses) in connection with any
such contest and shall, promptly after the final settlement, compromise or
determination of such contest, fully pay and discharge the amounts which shall
be levied, assessed, charged or imposed or be determined to be payable therein
or in connection therewith, together will all penalties, fines, interests, costs
and expenses thereof or in connection therewith, and perform all acts, the
performance of which shall be ordered or decreed as a result thereof. The
obligations of Tenant under this Paragraph 16 shall survive expiration or
earlier termination of this Lease.

17. Default Provisions.

(a) Any of the following occurrences or acts shall constitute an event of
default (herein called an “Event of Default”) under this Lease:

(i) If Tenant, at any time during the continuance of this Lease (and regardless
of the pendency of any bankruptcy, reorganization, receivership, insolvency or
other proceedings, at law, in equity, or before any administrative tribunal,
which have or might have the effect of preventing Tenant from complying with the
terms of this Lease), shall (A) fail to make any payment when due of Basic Rent
and such failure continues for ten (10) Business Days following written notice
from Landlord to Tenant specifying such failure, (B) fail to make any payment
when due of Additional Rent and such failure continues for twenty (20) Business
Days following written notice from Landlord to Tenant specifying such failure,
(C) fail to maintain any insurance required under this Lease and such failure
continues for ten (10) Business Days following written notice from Landlord to
Tenant specifying such failure, or (D) fail to observe or perform any other
material provision hereof for thirty (30) Business Days following written notice
from Landlord to Tenant specifying such failure, provided, that in the case of
any default referred to in this Lease which is reasonably susceptible of cure
but cannot with diligence be cured within such thirty (30) Business Day period,
then, upon receipt by Landlord of a certificate of Tenant signed by an officer
of Tenant stating the reason such default cannot be cured within thirty
(30) Business Days, describing the efforts being undertaken by Tenant to cure
such default and reasonably estimating the cure period, and provided that Tenant
at all times proceeds with good faith due diligence to cure such default, the
time within which such failure may be cured shall be extended for such period as
may be necessary to complete the curing of the same with continuous, good faith
due diligence (provided further that Tenant shall provide Landlord with an
update of such original certificate, signed by an officer of Tenant, no less
frequently than monthly, which update

 

Page 15



--------------------------------------------------------------------------------

shall include a reasonably detailed description of what Tenant is continuing to
do and what Tenant has then accomplished, and a reasonable estimate of how long
it will take to complete the cure); or

(ii) If Tenant shall file a petition commencing a voluntary case under the
Federal Bankruptcy Code or any other federal or state law (as now or hereafter
in effect) relating to bankruptcy, insolvency, reorganization, winding-up or
adjustment of debts (hereinafter singly a “Bankruptcy Law” and collectively
“Bankruptcy Laws”) or if Tenant shall (A) apply for or consent to the
appointment of, or the taking of possession by, any receiver, custodian,
trustee, United States Trustee or liquidator (or other similar official) of the
Premises or any part thereof or of any substantial portion of Tenant’s property
or (B) make a general assignment for the benefit of its creditors; or

(iii) If an order for relief against Tenant shall be entered in any involuntary
case under the Federal Bankruptcy Code or any similar order against Tenant shall
be entered pursuant to any other Bankruptcy Law, or if a petition commencing an
involuntary case against Tenant or proposing the reorganization of Tenant under
any Bankruptcy Law shall be filed and not be discharged or denied within ninety
(90) days after such filing, or if an order, judgment or decree by any court of
competent jurisdiction approving or ordering (A) the liquidation,
reorganization, dissolution, winding-up or adjustment of debts of Tenant, or
(B) the appointment of a receiver, custodian, trustee, United States Trustee or
liquidator (or any similar official) of the Premises or any part thereof or of
Tenant or of any substantial portion of Tenant’s property shall be entered and
continue unstayed and in effect for ninety (90) days.

(b) If an Event of Default shall have occurred and be continuing, Landlord shall
have, in its sole discretion, the following rights:

(i) To terminate the Term of this Lease by written notice to Tenant. Thereupon,
the Term of this Lease and the estate hereby granted shall terminate on the date
on which Landlord designates in such notice as completely and with the same
effect as if such date were the date fixed herein for the expiration of the Term
of this Lease, and all rights of Tenant hereunder shall terminate, but Tenant
shall remain liable as provided herein. In the event of Landlord’s termination
of this Lease, Tenant shall pay to Landlord all Basic Rent and Additional Rent
to and including the date of termination.

(ii) If Landlord has terminated this Lease pursuant to clause (i) above, to
(A) re-enter and repossess the Premises or any part thereof by summary
proceedings, ejections or otherwise and (B) remove all persons and property
therefrom.

(iii) To use reasonable efforts to relet the Premises or any part thereof for
the account of Tenant, in the name of Tenant or Landlord or otherwise, without
notice to Tenant, for such term or terms (which may be greater or less than the
period which would otherwise have constituted the balance of the term of this
Lease) and on such conditions (which may include concessions or free rent) and
for such uses as Landlord, in its absolute discretion, may determine; provided
Landlord shall not be required to make any effort to relet the Premises except
as required by applicable law. Landlord may

 

Page 16



--------------------------------------------------------------------------------

collect and receive any rents payable by reason of such reletting. If the
Premises are relet by Landlord for the account of Tenant, Tenant shall be liable
to Landlord for, and shall pay to Landlord, as damages (A) all Basic Rent and
all Additional Rent as and when such amounts would be payable under this Lease
by Tenant in the absence of any such reletting, together with all reasonable
expenses of Landlord in connection with such reletting efforts, if any
(including, without limitation, all reasonable repossession costs, brokerage
commissions, reasonable attorneys’ fees and expenses, and reasonable repair
costs), less (B) the net proceeds, if any, of any reletting. Notwithstanding the
foregoing, in the event any such reletting is for a term longer than the balance
of the Term, Tenant shall be responsible for only a proportionate part of the
expenses based on the balance of the Term as compared to the fixed minimum term
of the reletting. Tenant shall pay such damages on the dates on which Rent would
be payable under this Lease in the absence of such reletting, and Landlord shall
be entitled to recover the same from Tenant on each such date.

(iv) without thereby waiving such Event of Default, Landlord may, but shall not
be obligated to, take all action, including, without limitation, entry upon the
Premises, to perform the obligation of Tenant hereunder immediately and without
notice in the case of any emergency as may be reasonably determined by Landlord
and upon five (5) business days’ notice to Tenant in other cases. All reasonable
expenses incurred by Landlord in connection therewith, including, without
limitation, reasonable attorneys’ fees to the extent actually incurred and
expenses (including, without limitation, those incurred in connection with any
appellate proceedings), shall constitute Additional Rent under this Lease and
shall be paid by Tenant to Landlord upon demand.

(c) No termination of this Lease pursuant to Subparagraph 17(b)(i), by operation
of law or otherwise, and no repossession of the Premises or any part thereof
pursuant to Subparagraph 17(b)(ii) or otherwise, and no reletting of the
Premises or any part thereof pursuant to Subparagraph 17(b)(iii), and no payment
of any amounts by Tenant under Subparagraph 17(b) or the exercise by Landlord of
any of its other rights under Subparagraph 17(b) shall relieve Tenant of any
liabilities under this Lease which by express provision of this Lease survive
such expiration, termination, repossession, reletting or purchase. Nothing in
this Paragraph 17 shall be deemed to waive any duty of Landlord under applicable
law to mitigate damages as a result of an Event of Default.

(d) In the event of litigation between the parties with respect to the
enforcement of Landlord’s remedies under this Lease, the losing party shall
reimburse the prevailing party for all reasonable attorneys’ fees and expenses
incurred by the prevailing party with respect thereto.

18. Additional Rights of Landlord.

(a) The rights and remedies set forth in Subparagraph 17(b) may be exercised in
any order and in any combination whatsoever. No right or remedy herein conferred
upon or reserved to Landlord is intended to be exclusive of any other right or
remedy, and each and every right and remedy shall be cumulative and in addition
to any other right or remedy given

 

Page 17



--------------------------------------------------------------------------------

hereunder or now or hereafter existing at law or in equity. The failure of
Landlord to insist at any time upon the strict performance of any covenant or
agreement or to exercise any option, right, power or remedy contained in this
Lease shall not be construed as a waiver or a relinquishment thereof for the
future. A receipt by Landlord of any Basic Rent, any Additional Rent or any
other sum payable hereunder with knowledge of the breach of any covenant or
agreement contained in this Lease shall not be deemed a waiver of such breach,
and no waiver by Landlord of any provision of this Lease shall be deemed to have
been made unless expressed in writing and signed by Landlord. In addition to
other remedies provided in this Lease, Landlord shall be entitled, to the extent
permitted by applicable law, to injunctive relief in case of the violation, or
attempted or threatened violation, of any of the covenants, agreements,
conditions or provision of this Lease, or to a decree or judgment compelling
performance of any of the covenants, agreements, conditions or provisions of
this Lease, or to any other remedy allowed to Landlord at law or in equity.

(b) Tenant shall promptly (upon receipt of any invoices therefor) reimburse
Landlord for any reasonable costs and expenses incurred by Landlord in
connection with any consents, approvals, waivers or amendments requested by
Tenant of Landlord or otherwise required under or in connection with this Lease.

19. Notices, Demands and Other Instruments.

Any notice, demand, request, consent, approval, or other instrument (“Notice”)
which may be permitted, required or desired to be given in connection herewith
shall be given in writing and directed to Tenant or Landlord (as applicable) as
follows:

 

If to Tenant:   

RadioShack Corporation

300 RadioShack Circle, MS CF6-118

Fort Worth, Texas 76102

Attn.: Vice President – Real Estate

Facsimile: (817) 415-2392

With a copy to:   

RadioShack Corporation

300 RadioShack Circle, MS CF4-101

Fort Worth, Texas 76102

Attn.: Bob Donohoo, Vice President and General Counsel

Facsimile: (817) 415-6593

And with a copy to:   

E. Brad Mahon

Murphy Mahon Keffler & Farrier, L.L.P.

500 Main Street, Suite 1200

Fort Worth, Texas 76102

Facsimile: (817) 877-3668

 

Page 18



--------------------------------------------------------------------------------

If to Landlord:   

Tarrant County College District

1500 Houston Street

Fort Worth, Texas 76102

Attn: Chancellor

Facsimile (817) 515-5450

And with a copy to:   

Burch Waldron

Law, Snakard & Gambill, P.C.

1600 W. 7th Street, Suite 500

Fort Worth, Texas 76102-2598

Facsimile (817) 332-7473

Notices shall be sent by (i) U. S. registered or certified mail, postage
prepaid, return receipt requested, (ii) reputable overnight delivery service
providing proof of receipt, or (iii) hand delivery, to the offices set forth
above, in which case they shall be deemed delivered on the date of delivery to
said offices or refusal to accept delivery, or (iv) by facsimile transmission
during normal business hours followed by a confirmatory letter sent in another
manner permitted hereunder. Any notice actually received or deemed received
pursuant to the foregoing provisions on a non-Business Day or after 5:00 p.m.
(in the recipient’s time zone) on a Business Day shall be deemed received on the
next Business Day. Either party may by written notice to the other party given
as provided hereunder change its address for service of Notice to any other
recognized business address in the continental United States. Any address so
designated shall include a street address for courier delivery.

20. Transfer by Landlord.

Landlord shall be free to transfer its fee interest in the Premises or any part
thereof or interest therein. Landlord shall be released from the responsibility
for the performance of any liabilities and obligations which shall arise under
the terms, covenants and conditions of this Lease subsequent to the date of any
such permitted transfer. In no event shall a transfer or sale of the Premises be
binding upon Tenant until Tenant has received a copy of the original instrument
assigning Landlord’s interest in this Lease. Such instrument shall evidence the
fact that such assignee or transferee has assumed full and complete liability
for all future obligations and responsibilities of Landlord, which will arise
under, out of and/or in connection with this Lease from and after the effective
date of such assignment or transfer; provided, however, that such assignee shall
not be liable for the obligations and responsibilities of Landlord arising
under, out of and/or in connection with this Lease prior to the effective date
of such assignment or transfer. In the event that, in compliance with this
Paragraph 20, Landlord transfers its interest in this Lease, Tenant agrees to
attorn to such assignee or transferee with respect to Tenant’s obligations under
this Lease provided such assignee or transferee recognizes Tenant’s rights under
this Lease. Tenant shall, upon Landlord’s or such transferee’s written request,
enter into an attornment agreement providing for such attornment.

 

Page 19



--------------------------------------------------------------------------------

21. Mortgaging by Landlord.

Landlord shall be free to grant one or more mortgages, deeds of trust or like
security interest in the Premises and this Lease (individually a “Mortgage”) to
one or more mortgagees, deed of trust trustees or other grantees (individually,
together with each holder of any note secured thereby, a “Mortgagee”) on the
condition that either (i) this Lease shall be superior to the Mortgage, or
(ii) if this Lease is to be subordinate to the Mortgage, Tenant receives from
the Mortgagee a subordination, nondisturbance and attornment agreement (an
“SNDA”) substantially in the form attached hereto as Exhibit 21. Tenant agrees,
within fifteen (15) Business Days after request by Landlord, to execute and
deliver an SNDA substantially in the form attached hereto as Exhibit 21 and to
cooperate with Landlord and any Mortgagee and consider in good faith any changes
to the form of SNDA attached hereto as Exhibit 21 reasonably requested by such
Mortgagee. Tenant agrees to attorn, at the request of any Mortgagee, to such
Mortgagee or other transferee upon a transfer of title by reason of foreclosure
of such Mortgage or deed in lieu of foreclosure thereof. No such transfer shall
be effective as to Tenant until Tenant receives written notice thereof and a
certified copy of the recorded deed or other instrument evidencing such
transfer. In connection with any proposed transfer, pledge or mortgage of
Landlord’s fee interest in the Premises or any portion of the ownership
interests in Landlord, Tenant shall, within fifteen (15) Business Days after
receipt of Landlord’s written request therefor, provide Landlord and the
proposed transferee and/or Mortgagee with confirmation in writing that subject
to the applicable provisions of Subparagraph 21(a), Tenant shall recognize such
transferee and Mortgagee as such in the event of the consummation of the
transaction described in such notice.

22. Estoppel Certificates.

(a) Tenant shall at any time and from time to time, within twenty (20) days
following receipt by Tenant of a written request therefor from Landlord or any
Mortgagee, execute, acknowledge and deliver to such requesting party a
certificate reciting factually correct information pertaining to this Lease as
reasonably requested by Landlord, including, without limitation, whether to
Tenant’s actual knowledge Landlord is then in default hereunder, the last dates
and amounts of Rent paid hereunder and the dates of any modifications to this
Lease and confirming or addressing any other facts, circumstances or matters
relating to this Lease that may be reasonably requested so long as such other
facts, circumstances or matters do not include a waiver of any rights of Tenant.
Any such certificate may be relied upon by any Mortgagee, prospective purchaser
or prospective Mortgagee of the Premises or any interest in Landlord.

(b) Landlord shall at any time and from time to time, within twenty (20) days
following receipt by Landlord of a written request therefor from Tenant,
execute, acknowledge and deliver to Tenant (or as Tenant may reasonably direct),
a certificate reciting factually correct information pertaining to this Lease as
reasonably requested by Tenant, including, without limitation, whether to
Landlord’s actual knowledge Tenant is then in default hereunder, the last dates
and amounts of Rent paid hereunder and the dates of any modifications to this
Lease and confirming or addressing any other facts, circumstances or matters
relating to this Lease that may be reasonably requested so long as such other
facts, circumstances or matters do not include a waiver of any rights of
Landlord. Such certificates may be relied upon by the parties to whom Tenant
requests that they be addressed, including Tenant’s lenders or a potential
purchaser of Tenant.

 

Page 20



--------------------------------------------------------------------------------

23. No Merger.

There shall be no merger of this Lease or the leasehold estate hereby created
with the fee estate in the Premises or any part thereof by reason of the same
person acquiring or holding, directly or indirectly, this Lease or the leasehold
estate hereby created or any interest in this Lease or in such leasehold estate
as well as the fee estate in the Premises or any portion thereof.

24. Surrender.

Upon the expiration of the Term or earlier termination of this Lease, Tenant
shall peaceably surrender the Premises to Landlord in the condition in which the
Premises is to be kept under the other provisions of this Lease. There shall be
no renewal of this Lease by operation of law. Tenant shall, at Tenant’s expense,
remove from the Premises prior to such termination all property not owned by
Landlord, and immediately repair any damage caused by such removal. Any such
Property not so removed shall, at Landlord’s election, become the property of
Landlord. Landlord may thereafter cause such property to be removed and disposed
of and the cost of repairing any damage caused by such removal shall be borne by
Tenant. Notwithstanding anything to the contrary contained herein, upon
termination of this Lease, all building fixtures and mechanical systems,
including, but not limited to, the plumbing, electrical, heating, ventilation
and air conditioning systems, shall remain on the Premises and shall become the
property of Landlord.

25. Severability.

Each and every covenant and agreement contained in this Lease is separate and
independent, and the breach of any thereof by Landlord shall not discharge or
relieve Tenant from any obligation hereunder. If any term or provision of this
Lease or the application thereof to any person or circumstances shall at any
time be invalid and unenforceable, the remainder of this Lease, or the
application of such term or provision to persons or circumstances or at any time
other than those to which it is invalid or unenforceable, shall not be affected
thereby, and each such remaining term and provision of this Lease shall be valid
and shall be enforced to the extent permitted by law.

26. Savings Clause.

No provision contained in this Lease which purports to obligate Tenant to pay
any amount of interest or any fees, costs or expenses which are in excess of the
maximum permitted by applicable law shall be effective to the extent that it
calls for payment of any interest or other sums in excess of such maximum.

 

Page 21



--------------------------------------------------------------------------------

27. Binding Effect.

Subject to Paragraphs 15, 20 and 21, all of the covenants, conditions and
obligations contained in this Lease shall be binding upon and inure to the
benefit of the respective successors and assigns of Landlord and Tenant. No
amendment of this Lease shall be effective unless expressed in writing executed
by Landlord and Tenant. Time is of the essence of this Lease.

28. Memorandum of Lease.

Simultaneously with the execution and delivery hereof, Landlord and Tenant shall
enter into and record an amendment to the Memorandum of Lease in form and
substance reasonably acceptable to Landlord and Tenant. Upon the expiration or
earlier termination of the Term, Tenant, upon request by Landlord, shall
promptly execute and deliver any documentation reasonably requested by Landlord
to cancel, terminate and release such Memorandum of Lease from the Real Property
Records of Tarrant County, Texas and any other public records in which it has
been recorded.

29. Table of Contents; Headings.

The table of contents and headings used in this Lease are for convenient
reference only and shall not to any extent have the effect of modifying,
amending or changing the provisions of this Lease.

30. Governing Law.

This Lease shall be governed by and interpreted under the laws of the State of
Texas.

31. Certain Definitions.

(a) The term “Business Day” shall mean a day other than Saturday, Sunday or any
day on which regular U.S. mail is not delivered or banks are generally closed in
the State of Texas.

(b) The term “Governmental Authority” shall mean any federal, state, county,
municipal or any other governmental or regulatory authority, agency, board,
body, commission, instrumentality, court or quasi-governmental authority (or
private entity in lieu thereof).

(c) The term “Imposition” means:

(i) all real estate taxes which accrue during the Term, which are imposed or
levied upon or assessed against the portion of the Premises leased by Tenant
during the tax year for which such taxes are assessed (all such taxes being
referred to collectively as “Taxes”);

 

Page 22



--------------------------------------------------------------------------------

(ii) all charges for water, gas, telephone, electricity, power, trash removal,
and other utilities and communications services used by Tenant on or about the
Premises; and

(iii) all charges for Landlord’s Required Insurance.

(d) The term “Landlord” means the owner of the rights of the Landlord under this
Lease and upon any assignment or transfer of such rights, except an assignment
or transfer made as security for an obligation, any heirs, successors and
assigns. The assignor or transferor shall be relieved of all future duties and
obligations under this Lease provided the assignee or the transferee shall
expressly agree in writing to be bound by and to assume all the covenants and
obligations of Landlord hereunder arising from and after such assignment or
transfer.

(e) The term “Lease” means this Amended and Restated Lease, as amended and
modified from time to time, together with any memorandum or short form of lease
entered into for the purpose of recording.

(f) The term ”Legal Requirements” means collectively (i) all laws, rules,
regulations, ordinances or orders, in effect from time to time, of all federal,
state, local, county and other Governmental Authorities having authority over
the Premises, any portion thereof, the use thereof, Tenant or Landlord,
including without limitation, all Environmental Laws and the Americans With
Disabilities Act of 1990, 42 U.S.C. Section 12101 et seq. and (ii) any
covenants, restrictions or agreements to which the Premises are subject.

32. Tenant’s Use of Campus Amenities.

Landlord hereby issues and grants to Tenant and Tenant’s employees a
non-exclusive license (the “Campus Amenities License”) in common with Landlord
and Landlord’s employees, agents, contractors, students and invitees and the
general public, to use during the Term, that portion of the common areas of the
Campus and the Campus facilities and amenities that are intended for use by
students of the Campus or the general public and which facilities and amenities
are open to the public, including, without limitation, any food service
facilities, recreational and exercise facilities, and hiking and biking trails
(but specifically excluding any classrooms, offices, laboratories, security
facilities, police facilities, communications facilities, mechanical spaces and
storage rooms) on the same terms, conditions and basis (including the payment of
fees and other costs) and subject to the same rules and regulations as such
facilities and amenities may be used by the students of the Campus or the
general public. The Campus Amenities License is personal to Tenant, may not be
assigned by Tenant, does not and will not run with the land, is not and will not
be appurtenant to any property (whether real or personal) and is applicable only
during the Term. Landlord, Landlord’s employees, agents, contractors, students
and invitees and, if and to the extent permitted by Landlord, the general public
shall have the right to enter upon, remain in and use the common areas of the
Campus and all of the Campus facilities and amenities intended for use by
students of the Campus or the general public at any and all times during the
Term, and Landlord reserves the right to grant rights to others to have access
to and use of such common areas, facilities and amenities at any and all times
during the Term. Tenant agrees to pay, and to protect, defend (with counsel
reasonably acceptable

 

Page 23



--------------------------------------------------------------------------------

to Landlord), indemnify and hold harmless Landlord and the other Indemnified
Parties from and against any and all Damages whatsoever arising from any injury
to, or the death of, any person or damage to property on Landlord’s Property
prior to or during the Term due to Tenant’s use of such common areas, facilities
and amenities; provided, however, the foregoing indemnity shall not apply as to
an Indemnified Party with respect to claims arising from the negligent acts or
willful misconduct of such Indemnified Party.

33. Exhibits.

The Exhibits attached hereto are hereby incorporated by reference into this
Lease and made a part hereof.

34. Signage Rights.

(a) Landlord, at Landlord’s sole cost and expense, will install two
(2) corporate monument signs (the “Monument Signs”) on the ground level of
Landlord’s Property, one located near the entrance to the Parking Garage on
Belknap Street and the other located near the entrance to the Parking Garage on
Henderson Street. The location, plans, specifications, size, design, text,
substance, materials, composition and workmanship of the Monument Signs shall be
determined by Landlord in Landlord’s sole discretion subject to all Legal
Requirements. Tenant shall be entitled to place its name, text or graphics on
the Monument Signs in such manner as may be reasonably approved by Landlord.
Landlord shall operate and maintain the Monument Signs throughout the Term.
Tenant agrees that if Tenant or any successor to Tenant desires to change
Tenant’s name, text or graphics on the Monument Signs, Landlord shall have the
right to approve such change. Upon Landlord’s approval of such change, Landlord,
at Tenant’s sole cost and expense, will replace Tenant’s name, text or graphics
on the Monument Signs. Upon the earlier of the expiration or earlier termination
of this Lease for any reason or the expiration of the Term as to the West Fork
Building, the Monument Signs shall remain on Landlord’s Property and Tenant
shall have no further rights thereto.

(b) During the Term, Tenant may maintain the two existing monument signs located
near the entrance to the Parking Garage on Henderson Street and at the corner of
Belknap Street and Henderson Street (collectively, “Tenant’s Signs”). Tenant
shall not make any modifications to Tenant’s Signs or place any new signs on the
exterior of Landlord’s Property without the prior consent of Landlord. If
Landlord grants such consent, the signage will be at Tenant’s expense. All of
Tenant’s signs shall comply with, and otherwise meet or exceed the requirements
of, all Legal Requirements, including, without limitation, the City of Fort
Worth Downtown Design Review Board standards.

(c) Except for the Monument Signs and Tenant’s Signs, Landlord may remove or
modify (except no modification, other than removal, shall be made to Tenant’s
trademarks located on such signs), at Landlord’s expense, all of Tenant’s other
exterior signs located on any portion of Landlord’s Property. Except as
otherwise provided in Subparagraph 34(a), Tenant shall have no obligation to
remove, or reimburse Landlord for the costs of removal of, Tenant’s Signs or any
other signs located on any portion of Landlord’s Property.

 

Page 24



--------------------------------------------------------------------------------

35. Brokers.

Tenant has not dealt with anyone other than Jones, Lang, LaSalle Americas, Inc.
(“Tenant’s Broker”) in connection with this Lease. Tenant will pay a fee to
Tenant’s Broker by separate agreement. Other than Tenant’s Broker, Landlord and
Tenant do hereby indemnify and hold and save each other harmless from any loss,
cost, damage or expense, including attorneys’ fees due by virtue of any claim
for a brokerage commission claimed by any other broker, agent or similar party
claiming by, through or under the indemnifying party. Each of the parties hereto
represents and warrants to the other that it has not caused any other broker,
agent, finder, or other party to be entitled to a fee or commission by reason of
this Lease except for Tenant’s Broker.

36. Force Majeure.

Anything contained herein to the contrary notwithstanding, Landlord and/or
Tenant shall be excused for the period of delay in the performance of any and
all of their obligations under this Lease other than the obligation to pay any
monetary amounts as same shall fall due, and shall not be considered in default
when prevented from so performing by cause or causes beyond Landlord’s or
Tenant’s reasonable control, including, but not limited to, all labor disputes,
civil commotion, war, fire or other casualty, shortage of supplies and
materials, government regulation or through act of God; provided, however, this
Paragraph 36 shall in no way affect Tenant’s lease termination rights under
Paragraph 13.

37. Exculpatory Clause.

Notwithstanding any provision of this Lease to the contrary, the liability of
Landlord under and with respect to this Lease shall be limited to the interest
of Landlord in the Premises, and any judgment in favor of Tenant or any party
claiming by, through or under Tenant against Landlord shall be collectable only
out of Landlord’s interest in the Premises.

38. Waiver of Landlord Liens. Landlord waives all constitutional, statutory and
contractual landlord’s liens against any of Tenant’s personal property located
at the Premises.

39. Transition Period.

(a) Notwithstanding anything to the contrary, Landlord acknowledges and agrees
that it will take a period of time after the Amendment Date for Tenant to
consolidate its offices and business operations into the Premises including,
without limitation, the relocation of Tenant’s Excluded Personal Property (as
defined in the PSA) to the Premises from the remainder of the Lot 1 Property.
Landlord agrees that Tenant may, at no additional cost or expense to Tenant, but
otherwise at Tenant’s sole risk and cost, occupy and use the remainder of the
Lot 1 Property until one hundred twenty (120) days after Tenant receives notice
from Landlord to vacate the remainder of the Lot 1 Property or any portion
thereof.

(b) Landlord and Tenant acknowledge and agree that issues not initially covered
or fully addressed by this Lease may arise due to Tenant’s consolidation of its
operations into the Premises and Landlord’s use and occupancy of the remainder
of the Lot 1 Property and Landlord’s use of a portion of the Data Center and the
systems associated therewith as contemplated herein (“Transition Issues”). Such
Transition Issues may include, without

 

Page 25



--------------------------------------------------------------------------------

limitation, security access control to the Premises and the remainder of
Landlord’s Property, shared use of the Data Center as contemplated in
subparagraph (c) below, shared use of the existing mail room located in the
Trinity Building (which use (subject to the notice requirements of subparagraph
(a) above) shall terminate when Landlord commences remodeling of this area for
other uses), shared use of the existing phone system, continuing operation of
the food service and fitness facilities prior to Landlord’s opening of the
Campus to students, and to the extent, but only to the extent, not addressed in
Paragraph 34 or Paragraph 41 hereof, removal or replacement of exterior signage
and designated parking spaces for the exclusive use of Landlord and Tenant.

(c) Both parties agree to use reasonable and good faith efforts and to work
diligently and expeditiously to resolve any Transition Issues. The parties agree
that if they are unable to resolve any Transition Issue despite their reasonable
and good faith efforts within thirty (30) days after either party delivers a
written proposal to the other party to resolve such Transition Issue, then the
party receiving the written proposal may elect to submit such Transition Issue
to either John W. Hughes or Wade H. McMullen (“Authorized Individuals”). If the
selected Authorized Individual is unable or unwilling to resolve the Transition
Issues, the other Authorized Individual shall resolve the Transition Issues. If
neither Authorized Individual is willing or able to resolve the Transition
Issues and Landlord and Tenant cannot agree upon a substitute Authorized
Individual (“Substitute Authorized Individual”) within ten (10) days after it is
determined that neither Authorized Individual is willing or able to resolve the
Transition Issues, then Landlord and Tenant will each select a representative
within five (5) days thereafter and said representatives shall then select a
third individual who is willing and able to act as the Substitute Authorized
Individual. The determination of the Authorized Individual or the Substitute
Authorized Individual (as applicable) regarding the resolution of the Transition
Issues shall be binding on both parties. Landlord and Tenant shall share equally
the fees and expenses of the Authorized Individuals, any Substitute Authorized
Individual and each party’s representative (as applicable).

(d) The parties acknowledge that Tenant operates the Data Center, which houses
Tenant’s data processing and computer network facilities. Landlord and Tenant
agree to negotiate in good faith regarding ways that Landlord may use a portion
of the Data Center and the systems associated therewith; provided, however, that
Landlord and Tenant agree that a minimum of 4,000 square feet of the Data Center
shall be made available by Tenant for Landlord’s exclusive use no later than 120
days after the Amendment Date.

(e) Landlord and Tenant shall jointly and in good faith work to agree upon a set
of rules and regulations for the Campus to be adopted by Landlord. If Landlord
and Tenant cannot agree upon rules and regulations to be applicable to Tenant
within 120 days after the Amendment Date, such matter will be resolved as a
Transition Issue pursuant to Subparagraph 39(c) above. Upon adoption by
Landlord, such rules and regulations will be applied in an equitable manner as
reasonably determined by Landlord. Tenant shall also cause its agents,
contractors, subcontractors, employees, customers, subtenants and invitees to
comply with all such rules and regulations.

 

Page 26



--------------------------------------------------------------------------------

40. Landlord’s Access to Loading Docks.

Landlord shall have access to and use of the loading docks located in the West
Fork Building; provided, however, Landlord shall comply with Tenant’s security
rules and regulations and any other reasonable rules and regulations established
by Tenant with respect thereto. Landlord agrees to pay, and to protect, defend
(with counsel reasonably acceptable to Tenant), indemnify and hold harmless
Tenant from and against any Damages arising from any injury to, or the death of,
any person or damage to property on the Premises during the Term due to
Landlord’s use of said loading docks; provided, however, the foregoing indemnity
shall not apply as to Tenant with respect to claims arising from the negligent
acts or willful misconduct of Tenant.

41. Parking.

During the Term of this Lease, Tenant, at no additional charge, shall have the
non-exclusive use in common with Landlord and its employees, agents, guests and
invitees, of the parking areas, driveways, and footways for the Campus,
including, without limitation, the Parking Garage, subject to rules and
regulations for the use thereof as reasonably prescribed from time to time by
Landlord. The use of such parking spaces shall be on a first come-first served
basis, except for any mutually-agreed upon designated portion(s) of the Parking
Garage which may be set aside for reserved parking for Landlord and Tenant.
Notwithstanding the foregoing or anything to the contrary, Landlord at all times
shall ensure that Tenant shall have a minimum of 1510 parking spaces until
Landlord opens the Campus for classes, after which date Landlord and Tenant
shall reassess Tenant’s parking needs and if agreement cannot then be reached as
to the minimum number of parking spaces allocated for Tenant’s use, such matter
will be resolved as a Transition Issue pursuant to Subparagraph 39(c) above.

42. Security.

Landlord agrees that Tenant may implement security rules and regulations
pertaining to the Premises and may, at its expense and discretion, install
security gates on the Premises and prohibit access to any part of the Premises
by students of the Campus and the general public; provided, however, that
notwithstanding any such security rules or regulations and notwithstanding the
installation of any such security gates, Landlord’s security personnel, police
officers, maintenance or repair personnel or janitorial personnel or any other
personnel necessary or desirable in order for Landlord to perform any of
Landlord’s duties or obligations under this Lease (in each case whether
employees of Landlord or independent contractors) shall be permitted reasonable
access to the Premises.

43. Partial Consideration.

As Partial Consideration for Tenant agreeing to amend and restate the Lease as
set forth herein and in connection with Landlord’s purchase of Landlord’s
Property, Landlord and Tenant agree that Tenant shall not be liable for, or
obligated to pay, (i) any Basic Rent or Additional Rent during the Interim Term
or the Primary Term or (ii) any Taxes or other Impositions accruing in, or
payable with respect to, the period beginning on the first day of the Term and
ending on the Rent Commencement Date. Notwithstanding the foregoing and

 

Page 27



--------------------------------------------------------------------------------

notwithstanding anything contained in this Lease to the contrary, Tenant shall
be responsible for and shall pay prior to becoming delinquent any and all Taxes
assessed against or accrued with respect to any part of Landlord’s Property for
any and all periods prior to the Amendment Date. Also, Tenant shall not be
responsible during the Interim Term or the Primary Term for any maintenance or
repairs, unless such maintenance or repairs are caused by Tenant.

[Signature Pages Attached]

 

Page 28



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Lease as of the day
and year first above set forth.

 

LANDLORD:

TARRANT COUNTY COLLEGE DISTRICT,

a political subdivision of the State of Texas

By:  

/s/ Dr. Leonardo de la Garza

  Dr. Leonardo de la Garza, Chancellor

 

Page 29



--------------------------------------------------------------------------------

TENANT:

RADIOSHACK CORPORATION,

a Delaware corporation

By:  

/s/ Robert C. Donohoo

  Bob Donohoo, Vice President and General Counsel

 

Page 30